UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check One):|_|Form 10-K|_|Form 20-F|_|Form 11-K|X|Form 10-Q |_|Form 10-D|_|Form N-SAR |_|Form N-CSR For Period Ended: June 30, 2009 Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. PART IREGISTRANT INFORMATION Full Name of Registrant:MIP Solutions, Inc. Former Name if Applicable:not applicable Address of Principal Executive Offices (Street and Number): 2130 East Bidwell Street, Folsom, Ca 95630 Address of Resident Agent: Laughlin Associates, Inc. 2533 N. Carson Street
